The order appealed from should be affirmed, with costs, on the ground that the power of appointment created by the will of Sidney Dillon in favor of Sidney Dillon Ripley was limited, and could only be exercised in favor of persons who did not take under the will. That is the meaning of the words in said will "unless otherwise disposed of as directed by the last will of the one so dying." The great grandchildren of Sidney Dillon took directly under his will, except as their interests may have been divested or cut down by a valid exercise of the power.
CULLEN, Ch. J., GRAY, HAIGHT, VANN, WERNER, HISCOCK and CHASE, JJ., concur.
Order affirmed. *Page 537